          Case 1:16-cv-01212-DAD-GSA Document 102 Filed 08/31/21 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   JEREMY JONES,                               1:16-cv-01212-DAD-GSA-PC
10                 Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                 REQUEST FOR EXTENSION OF TIME
11         vs.                                   (ECF No. 101.)
12   ARNETTE, et al.,                            SEPTEMBER 1, 2021 --
                                                 DEADLINE TO RESPOND TO PLAINTIFF’S
13               Defendants.                     SECOND SET OF REQUESTS FOR
                                                 PRODUCTION OF DOCUMENTS
14

15

16          Jeremy Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   with this civil rights action pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act
18   (ADA), 42 U.S.C. § 12132. On August 24, 2021, defendants Arnett, Gonzales, Flores, and
19   Keener (“Defendants”) filed a motion for extension of time until September 1, 2021 in which to
20   respond to Plaintiff’s second set of requests for production of documents. (ECF No. 101.)
21          The Court finds good cause to grant Defendants an extension of time. Accordingly, IT
22   IS HEREBY ORDERED that Defendants are granted an extension of time until September 1,
23   2021 in which to respond to Plaintiff’s second set of requests for production of documents.
24

25
     IT IS SO ORDERED.

26      Dated:     August 31, 2021                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
